ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_03_EN.txt. 311

DECLARATION OF JUDGE RANJEVA

[Translation]

The unique nature of the present decision in my view justified adhering
to the structure of the reasoning adopted in paragraph 63 of the 1974
Judgment. Hence it would have been preferable to deal first with what
paragraph 48 of the Order terms the second part of the question. More-
over, the conclusions reached by the Court regarding “the question
whether the ‘basis’ of that Judgment has been ‘affected’ within the mean-
ing of paragraph 63 thereof” rendered the developments devoted to pro-
cedural questions without object. The approach adopted in the Order,
contrary to the requirements of paragraph 63 of the Judgment of 1974,
favours procedural formalism over legal substance.

(Signed) Raymond RANIEVA.

27
